DETAILED ACTION
This office action is in response to RCE filed on 02/28/2022.
Claims 1-34 are pending of which claims 1, 33 and 34 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS, filed  on 02/28/2022 and 07/23/2021, is considered.
Allowable Subject Matter
Claims 1-34  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  antenna elements configured to wirelessly receive a signal and apply at least a  configured time delay to the received signal and retransmit the time delayed signal from a first set of directions for retransmission in a second set of directions, where  control circuitry configured to control the time delay applied to the received signal by the RF chain; and wherein the control circuity of the channels in the array of channels coordinates the time delays applied to the received signal across the array of channels to control the wave front of the retransmitted signal.


Claims 1-32 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… an antenna element configured to wirelessly receive a signal; an RF chain configured to apply at least a time delay to the received signal; control circuitry configured to control the time delay applied to the received signal by the RF chain; and the antenna element is further configured to wirelessly retransmit the time delayed signal: wherein the array of channels is configured to redirect a signal received from a first set of directions for retransmission in a second set of directions” as specified in claim 1.  


Claim 33 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 33,    “… an antenna element configured to wirelessly receive a signal; a reference oscillator, wherein a reference oscillator signal from the reference oscillator is used to demodulate the signal into an intermediate frequency (IF) signal;  reference oscillator signal is further used to upconvert the time delayed and phase shifted signal into an upconverted signal; control circuitry configured to control the time delay and the phase shift applied to the received signal by the RF chain; and wherein the at least one antenna element is further configured to wirelessly retransmit the upconverted signal” as specified in claim 33. 

Claim 34 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 34,    “… an antenna element is further configured to wirelessly retransmit the time delayed signal; and retransmitting the received signal in a second set of directions by coordinating the time delays applied to the received signal across the array of channels to control the wave front of the retransmitted signal” as specified in claim 34. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Emami (US Pub. No. 20170029107) discloses determination of a spatial distribution of an array of channels for transmitter and receiver. However the disclosure of  Emami  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with an antenna element configured to wirelessly receive a signal; an RF chain configured to apply at least a time delay to the received signal; control circuitry configured to control the time delay applied to the received signal by the RF chain; and the antenna element is further configured to wirelessly retransmit the time delayed signal: wherein the array of channels is configured to redirect a signal received from a first set of directions for retransmission in a second set of directions as claimed in claims 1, 33 and 34 in combination with other limitations recited as specified in claims 1, 33 and 34.


Branlund (US Pub.  20200106499) discloses receiving an expected delay. However the disclosure of  Branlund taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with an antenna element configured to wirelessly receive a signal; a reference oscillator, wherein a reference oscillator signal from the reference oscillator is used to demodulate the signal into an intermediate frequency (IF) signal;  reference oscillator signal is further used to upconvert the time delayed and phase shifted signal into an upconverted signal; control circuitry configured to control the time delay and the phase shift applied to the received signal by the RF chain; and wherein the at least one antenna element is further configured to wirelessly retransmit the upconverted signals claimed in claims 1, 33 and 34 in combination with other limitations recited as specified in claims 1, 33 and 34.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476